El Juez Asociado Señor Ramírez Bages
emitió la opinión del Tribunal.
Convicto por tribunal de derecho del delito de incesto cometido en el cuerpo de una hija, y sentenciado a la pena de cuatro a ocho años de presidio, el apelante nos presenta siete apuntamientos de error, en apoyo de su apelación de dicho fallo.
Los primeros seis apuntamientos giran alrededor de la paternidad de la perjudicada, insistiendo el apelante en que por estar casada la madre de ella con otro individuo a la fecha de la concepción y del nacimiento de la perjudicada, *66ésta tenía el status de hija legítima de otro hombre, circuns-tancia que no se puede impugnar en un proceso criminal.
No es necesario considerar la anterior cuestión pues con-cluimos que tiene razón el apelante en su séptimo apunta-miento al efecto de que la versión de los hechos que expresó la perjudicada es inverosímil, increíble y teñido de prejuicio y pasión. Veamos en más detalle dicha versión.
La perjudicada testificó que el apelante era su padre; que ella tenía de 17 a 18 años de edad; que estaba en la Escuela Industrial de Niñas, que tuvo un hijo en febrero de 1966; que el padre del niño es el apelante; que lo procreó del apelante porque vivía en casa de éste en junio de 1965; que el apelante se pasó a la cama de ella y tuvo contacto con ella; que en la casa vivían 15 personas, es decir, el ape-lante, la madrastra de la perjudicada y doce hermanos; que cuando el apelante se metió en la cama ella gritó y lloró; que él estaba “picao”; que el hecho ocurrió de once y media a doce de la noche. Testificó, además, que la familia dormía en dos cuartos contiguos. La madrastra no hizo nada — no sabe si se enteró pero debió darse cuenta pues estaba en la casa. Hacía cinco meses que vivía con el apelante y la madrastra. Antes vivía con su abuela, la madre del apelante. No dijo nada de lo ocurrido porque no la dejaban ir afuera durante dos meses. Entonces cuando él se dio cuenta de lo que había hecho, de que ella estaba encinta, la botó de la casa. Se fue a casa de la abuela quien la hizo examinar y resultó que estaba encinta. La abuela le dijo que se quedara callada. La mamá de la perjudicada la llevó al tribunal. En 1963 la perjudicada se había ido con un joven pero los detuvieron. Al joven lo enviaron a su casa y a ella el tribunal dispuso que quedase bajo la custodia de su padre y de su madre. Fue a vivir a casa del apelante luego de un disgusto con una hermana en casa de la madre de la perjudicada. La noche de los hechos, una hermana de seis años dormía en la misma cama con ella y otra de 12 años dormía en el *67piso “bien cerca”. El testimonio de la perjudicada en cuanto a cómo se dividía la familia en los dos cuartos es confuso. Primero aceptó que en un cuarto dormían las mujeres con la madrastra y en el otro los hermanos varones con el ape-lante. Luego corrigió para decir que en uno dormía “El, una hermanita mía y ella.” El contrainterrogatorio continúa así:
Lodo. Corchado Juarbe:
“¿Y en la sala duermen cuántos?
Ninguno.
¿Y los otros muchachos dónde duermen?
En el otro cuarto.
¿ En dos cuartos ? ¿ O sea, hay dos cuartos ?
Sí, señor.
¿ En estos dos duermen . . . ?
Sí, señor, porque está dividido.
¿O sea, que el cuarto de ustedes, el cuarto en que duerme Areadio y su esposa, y duerme Ud., y los otros hermanitos, es un cuarto grande, que tiene una división a media pared?
Sí, señor.
¿Que no puede ser una división hasta arriba, es únicamente hasta media pared?
Sí, señor.
¿De modo que en ese cuarto únicamente dormían seis per-sonas, dormían seis personas ?
Bueno, sí.
¿Dormían ustedes tres, y ellos en uno; en el otro estaban los otros hermanitos, en el otro lado?
Sí, señor.
¿En el otro cuarto dormían cuántos?
Son dos cuartos nada más; en uno hay tres camas.
¿ En uno hay tres camas ?
Y la de mi papá. No hay una nada más.
¿Y duermen allí, entonces, él, la esposa, y los nenes?
Sí, señor.
¿ En el otro ustedes nada más ?
Sí, señor.
*68¿No dijo Ud. que allí no habían nada más que dos camas?
En el de los muchachos hay tres camas.
¿En esas tres camas duermen el resto de los nenes que tienen qué edad ?
Uno diez y nueve.
¿ Uno diez y nueve ?
Otro diez y siete.
Mire a ver, alguno . . . esos eran sus hermanitos, suyos, también?
Testigo:
Sí, señor.
¿ Esos duermen allí también ?
Sí, señor.
¿Los otros están más grandecitos, menores algunos, y otros más pequeños?
Sí, señor.
¿Lo que quiere decir que todos los quince de ustedes, dor-mían esa noche, en un área, que no es más grande que de esta puerta, hasta aquí, así cuadrado? Diríamos de esa puerta a esta mesa, a esta columna?
Sí, señor.
¿Allí estaban todos?
Sí, señor.
Hon. Juez:
A los efectos del récord, ¿cuánto determinan las partes que sería el área que cubren los cuartos?
Lodo. Corchado Juarbe:
Podríamos estipular alrededor de diez y ocho por veinticinco.”
Cuando ella gritó, ninguno de los hermanos se despertó.
Del contrainterrogatorio surgió que la perjudicada le guardaba rencor al apelante porque éste no la dejaba salir de la casa y porque le dijo que ella le estaba cogiendo dinero. No se hablaban. Cuando necesitaba algo se dirigía a su madrastra. Continúa el contrainterrogatorio:
Lodo. Corchado Juarbe:
“¿No le gustaba a Ud. que le dijera que no le permitía ir ■en casa de su abuela, ni en casa de su mamá?
*69No me gustaba, porque yo no iba a hacer nada malo,
¿Sin embargo Ud. había tenido problemas de distinta natu-raleza en la comunidad?
(No hay contestación).
¿Eso es cierto?
(No hay contestación).
¿Después que Ud. tuvo el incidente con Santos, no es cierto, verdad,eso ?
Testigo:
Sí, señor.
¿Sí, señor?
Sí, señor.
¿Y cada vez que tenía ese problema, era este señor que está aquí, el que tenía que intervenir y llamarle a Ud. la atención; eso es así también ?
Testigo:
Sí, señor.
¿Que Ud. se escondió, se fué para su casa, eso no es cierto? No es cierto.
Ahora, ¿mire a ver, es cierto que el Policía Meléndez tuvo que buscarla allí por mucho tiempo para retornarla al Hogar Juvenil; eso es verdad?
Sí, señor.
¿Dónde estaba Ud. durante todo ese tiempo que el Policía Meléndez la estaba buscando ?
¿ A mí ? Yo estaba con una amiga mía.
¿ Esa amiga suya, cómo se llama ?
No le sé el nombre.
¿Cuántos días estuvo con la amiga de Ud.?
Dos días estuve.
¿Esos dos días, Ud. no estuvo en la casa de Berdecía?
No, señor.
¿Dónde estuvo?
Viviendo con mi amiga.
¿ Dónde ?
En casa de ella.
¿Dónde era la casa de ella?
En Coamo.
¿Qué calle, qué sitio específicamente?
*70Testigo:
En un sitio que le dicen Calle Pulguillas.
Lodo. Corchado Juarbe:
El Policía, dónde la encontró?
El Policía me encontró en Coamo.
¿Qué sitio?
En casa de mi mamá.
¿ Cuántas veces fué el Policía a buscarla en casa de su mamá, y cuántos días estuvo, o no estuvo?
No sé.
¿Mire a ver si es o no cierto que Ud. estuvo mucho más de dos días fuera de su casa ?
No, señor.
¿Y cuando el Policía Meléndez la encontró la trajo al De-partamento Juvenil, a la oficina de Bienestar, es o no es así?
(No hay contestación)
No contesta.
¿Ese grito que Ud. dice que se sacó, no despertó a los otros niños ?
No sé si se despertaron.
¿Y su hermana estaba allí acostada, verdad, la nena chi-quita?
(No hay contestación)
Dígame, ¿ estaría de allí, a donde estoy yo ?
Sí, señor.
Lodo. Corchado Juarbe:
¿Aproximadamente un pie?
Testigo:
Sí, pero la nena después se despertó.
¿Y la otra nena de doce años, que estaba en el piso, a qué distancia estaba de Ud.?
Bien cerca.
¿Bien cerca?
Sí, señor.
¿Doña Francisca y los nenes estaban también a qué dis-tancia de Ud., estarían a la distancia de ahí, donde está Ud. a dónde, al estrado del Hon. Juez?
Sí, señor.
¿ A aproximadamente tres pies ?
Sí, señor.
*71¿Estaba despierta?
Supongo yo que ella estaba despierta.
¿A qué distancia estaban de Ud. los otros siete u ocho her-manos suyos, que dormían en la misma casa?
(No hay contestación)
¿Estarían de donde Ud. está a donde estoy yo ahora, o, menos ?
(No hay contestación)
¿Más cerca?
Más o menos así.
Hon. Juez:
¿ Qué distancia calculan las partes ?
Lodo. Corchado Juarbe:
Estipulamos nueve pies.
Hon. Juez:
Fiscal.
Hon. Fiscal:
Diez pies.
Lcdo. Corchado Juarbe:
De nueve a diez pies.
¿Por qué la llevó su mamá al Cuartel de la Policía?
Bueno, porque . . .
¿ Cómo ?
Porque yo no la respetaba a ella.
¿Que Ud. quería . . . dígale al Tribunal lo que quería . . . sino que Ud. quería salir a pasear y estar con su amiguita, o no es así eso?
No, señor.
¿Pero, hace un momento Ud. dijo que era así?
Bueno, porque yo, yo quería estar con mi amiga, porque eso no es malo.
¿Y esa, esa amiga suya, a qué se dedicaba, testigo?
Bueno.
¿ Usted conoce a La Gata ?
Sí, señor.
¿ Esa es amiga suya ?
(No hay contestación)
*72Es o no es esa la muchacha con quien Ud. estuvo esos dos días?
Bueno, era, pero ya no es.
¿Era su amiga, pero ya no es; esa es La Gata?
Sí, señor.
¿Es o no es cierto que La Gata era una muchacha del sitio, al cual . . . que trabajaba en bares?
No lo sé.
¿Eso era lo que su madrastra y su papá no querían, que Ud. saliera?
(No hay contestación).”
A preguntas del fiscal la perjudicada testificó que el ape-lante “a mí me daba, me maltrataba, me botaba de la casa . . . Me acusaba de que le robaba.” El juez sentencia-dor intervino en el interrogatorio, así:
“Hon. Juez:
Ud. dijo que Ud. gritó. ¿Pasó algo? Ud. contestó que Ud. gritó, ¿qué pasó allí, ocurrió algo, qué pasó? Explique cómo fué.
(No hay contestación)
Ud. dijo que gritó, y que Arcadio, el acusado, tuvo, Arcadio, relaciones con Ud. ¿Cómo era eso?
¿Cuando yo grité?
Desde el primer momento. ¿Qué ocurrió allí; si Ud. estaba despierta, o estaba dormida; qué fué lo que pasó?
Yo estaba quedándome dormida, cuando él vino a mi cama, cuando yo me estaba quedando dormida, cuando él fué a mi cama; me rompió la ropa interior; yo seguí gri-tando, a ver si mi madrastra salía a defenderme; ella no salió; entonces, mi papá, un revólver que tenía me lo puso aquí, y me dijo que si no me dejaba hacer eso, me iba a matar.
Hon. Juez:
. . . ¿qué más pasó?
Testigo:
No pasó más nada.
¿Ud. dice que le puso un revólver, qué más pasó?
*73"Me lo quitó; yo le dije que lo iba a decir; él me dijo que si decía algo, si gritaba, me mataba; y allí, pues, al poco tiempo, que él sabía que yo estaba encinta, él más o menos, lo tenía que saber, pues delante de mi abuela me dió y me dijo que no me quería en la casa, entonces, mi abuela me recogió en casa de ella.
¿Dice que estaba dormido cuál otro de sus hermanitos?
Bueno, mi hermanita de doce años, digo, la de seis años, la de seis años estaba despierta.
¿Durante ese tiempo se despertó alguno de ellos?
La chiquita, que estaba conmigo.
¿Y qué pasó después?
No pasó más nada.”
El anterior es un resumen de toda la prueba presentada sobre el acto que motiva la acusación. Demuestra que la perjudicada era una joven descarriada, que había tenido ex-periencia sexual con anterioridad al acto que le imputa al apelante, que se había fugado del Hogar Juvenil a donde fue recluida a petición de su madre porque la perjudicada no la respetaba. Fue encontrada por la policía en Coamo en casa de una amiga conocida como La Gata, donde había permanecido dos días. También tuvo muchos disgustos con el apelante mientras vivía en casa de éste y con tal motivo le guardaba rencor. Estas circunstancias y actitudes de la perjudicada hace aún más increíble la ocurrencia del hecho que la perjudicada imputa al apelante, ocurrencia de sumo improbable, en vista de las circunstancias en que, según la perjudicada, se consumó dicho hecho. Su forma evasiva y confusa de testificar, su esfuerzo por evitar contestar mu-chas preguntas, la ocurrencia del acto estando presentes 13 otras personas muy cerca de la cama en que ocurrió, una yacente en esa misma cama, sin que uno siquiera inquiriera qué ocurría a pesar de que la perjudicada dice que gritó y lloró, nos obliga a concluir que su testimonio no debió me-recer credibilidad al extremo de que constituyese prueba del hecho imputado más allá de toda duda razonable.

*74
Por lo tanto, se revocará la sentencia dictada en este caso por el Tribunal Superior, Sala de Ponce, en 16 de sep-tiembre de 1966, y se absolverá al acusado.

El Juez Asociado Señor Santana Becerra concurre con el resultado en opinión separada, en la cual concurre el Juez Asociado Señor Hernández Matos. El Juez Presidente Señor Negrón Fernández disintió.
—O—